CANTY, J.
I concur in the foregoing opinion, for the reason that the decision of this court in the former appeal (53 Minn. 371, 55 N. W. 547) must be taken as the law of this case. But it seems to me that, after a corporation' has voluntarily abandoned its organization for 17 years, stockholders representing a minority of the stock have no right, without notice, to meet on the day which would *410have been election day if the organization had not been abandoned, and proceed to reorganize the corporation. When the stockholders have voluntarily abandoned the corporate organization for a considerable length of time, it amounts to an implied agreement between the stockholders that such organization shall remain suspended indefinitely. Any stockholder has a right to revoke this agreement, but he has no right to violate it. In order to revoke it, he should use reasonable diligence — do what is reasonable — to give actual notice of such revocation to all the other stockholders. Whether or not the charter or by-laws require notice of election, it seems to me is immaterial. The notice so required may be constructive, but that notice alone is not sufficient. It is a mere notice of election of officers of a live corporation. The notice required of him is that he proposes to revive a dead corporation, — a very different matter. He proposes to change the status of the corporation itself. It seems to me that even a majority of the stockholders should not be allowed to do this after so long a time without in good faith using reasonable effort to give actual notice to the other stockholders. It seems to me that the rule laid down in the former opinion establishes a dangerous precedent. Such defunct corporations are becoming very numerous. If they can be revived secretly or clandestinely by a stockholder having a share or two of stock, and new liabilities incurred, for which the other stockholders will be liable, much mischief may result.